DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 3/29/2022 are accepted to by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. (US 6,025,956) in view of Pluta (US 3,495,890) and further in view of Brok et al. (US 4,972,451).
Regarding claim 1: Nagano teaches a structured illumination system for a fluorescence microscope (refer to US 6,025,956, fluorescence microscope; abstract), comprising: 
	an incoherent light source configured to produce a light beam (Fig. 1, light beam passes through 3 and 4 from 1); 
a first linear polarizer configured to receive the light beam from the light source (Fig. 1, polarizer 3, “linearly polarized light from the polarizer 3”, [col. 5, line 55]), 
a Wollaston prism (Wollaston prism 4, Fig. 1, [col. 5, lines 57-58]) comprising two birefringent wedges (Fig. 1 shows 2 birefringent wedges, [col. 5, lines 57-58]), each birefringent wedge with an optical axis (“The exit linearly polarized light from the polarizer 3 is divided into two linearly polarized light rays which vibrate in orthogonal directions by mean of a Wollaston prism (birefringence element) 4”, [col. 5, lines 55-58]), configured to divide the light beam into two waves (“the polarizer 3 is divided into two linearly polarized light rays”, [col. 5, lines 55-58]);  
a first converging lens (Fig. 1, lens 5) with a front focal plane, configured to receive the divided light beam after passing through the Wollaston prism ([col. 5, lines 55-58]), wherein the front focal plane is collinear (See Fig. 1, “linearly polarized light rays are condensed by a condenser lens 5 and traverse a sample”, [col. 5, lines 58-60]): and 
a second linear polarizer (Fig. 1, 12; “the dichroic mirror 12 functions as a polarizing plate”, [col. 6, lines 47-48]) configured to receive the light beam after passing through the first converging lens but prior to illuminating the sample (see Fig. 1).
Nagano does not teach a plurality of equidistant parallel slits configured to be illuminated by the light beam after passing through the first polarizer and the Wollaston prism configured to divide the light beam into two spherical waves to generate a plurality of light-sheet structured patterns. 
Nagano and Pluta are related as microscopes. 
Pluta teaches a slit configured to be illuminated by the light beam after passing through the polarizer (“In an improved polarizing interferometer microscope comprising in series along an optical axis (a) … - a polarizer and a slit condenser diaphragm in optical series” [col. 3, lines 29-32], Fig. 1, polarizer 1 and slit 4 [col. 2, lines 19 and 71]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Nagano to include a slit as taught by Pluta for the predictable result of improving polarizing interferometer microscope, as taught by Pluta in col. 3, lines 29-32.
Nagano and Pluta do not explicitly teach a plurality of equidistant parallel slits.
Nagano and Brok are related as imaging system. Brok teaches use of a plurality of equidistant parallel slits ([col. 2, lines 10-11]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Nagano in view of Pluta to include a plurality of equidistant parallel slits as taught by Brok for the predictable result of reducing the geometrical distortion of the image [col. 1, line 49 - col. 2, line 16].
Nagano teaches Wollaston prism divide the light beam into two waves, but Nagano in view of Pluta and Brok do not explicitly teach Wollaston prism divide the light beam into two spherical waves to generate a plurality of light-sheet structured patterns. 
Nagano, Pluta and Brok disclosed all structural elements of the apparatus claim. The specification of the instant application disclosed “In general, a Wollaston prism comprises two orthogonal prisms jointed together along their base to form two right triangle prisms with perpendicular optical axes, so that outgoing light beams diverge with the angle of divergence determined by the prisms' wedge angle and the wavelength of the light. Upon exiting the Wollaston prism 13, the light beam is divided into two spherical waves with orthogonal polarization for each of the plurality of the slits 12”. Nagano disclosed two orthogonal prisms jointed together along their base to form two right triangle prisms with perpendicular optical axes. Pluta in view of Brok teach a plurality of equidistant parallel slits. Nagano in view of Pluta and Brok teach a structure substantially identical to that of the claim. In a product and apparatus claim, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01). Therefore, the same structural elements as, Nagano shows in Fig. 1, in view of Pluta and Brok, the prism will divide the light beam into two spherical waves to generate a plurality of light-sheet structured patterns.  
Regarding claim 11, the system according to claim 1 is rejected (see above).
Nagano in view of Pluta and Brok teach the system according to claim 1.
Nagano in Fig. 1, in view of Pluta and Brok teach the plurality of light-sheet structured patterns, but do not teach adjusting the axial separation between the plurality of equidistant parallel slits and the Wollaston prism. 
Nagano, in another embodiments in Fig. 4 and Fig. 7, suggested methods of adjusting the axial separation between the plurality of equidistant parallel slits and the Wollaston prism (“slit 27 and the modulator 31 necessary to the Hoffman modulation contrast observation are generally arranged on the front focal plane of the condenser lens 28 and the exit pupil plane of the objective lens 30 … it is sometimes not possible to arrange the slit 27 and the modulator 31 in their respective correct positions due to restrictions on the arrangement. If this is the case, these elements are moved in the direction of the optical axis as long as the optical performance is not degraded. Furthermore, the modulator 31 is sometimes formed as a coating on the surface of one of lenses constituting the objective lens 30. To change the characteristic”, Fig. 4, [Col. 8, line 61-col. 9, line 8]; and “A slit 27 on the illumination side can also be arranged in the optically conjugate position of the front focal plane of the condenser lens”, Fig. 7, [col 9, lines 18-20). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Nagano in view of Pluta and Brok to adjust the plurality of equidistant parallel slits to adjust the separation between the plurality elements when placing to a correct position is not possible due to restrictions on the arrangement for the predictable result of better observation of the sample with brighter and a high contrast image.
Regarding claim 12, the system according to claim 1 is rejected (see above).
Nagano in view of Pluta and Brok teach the system according to claim 1. Nagano teaches Wollaston prism, and in view of Pluta and Brok teach prism divide the light beam into two spherical waves to generate a plurality of light-sheet structured patterns (see claim 1). Brok teaches use of a plurality of equidistant parallel slits ([col. 2, lines 10-11]). Nagano in view of Pluta and Brok disclosed all structural elements of the apparatus claim. The specification of the instant application disclosed “the higher the number of slits, the narrower the axial confinement of the fringes, meaning that the axial confinement (∆z) of these patterns is inversely proportional to the number of incoherently-illuminated slits” [page 10]. Nagano in view of Pluta and Brok teach a structure substantially identical to that of the claim. In a product and apparatus claim, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01). Therefore, the same structural elements as, Nagano shows in Fig. 1, in view of Pluta and Brok as clamed in claim 1, the plurality of light-sheet structured patterns would comprise an axial confinement that is inversely proportional to the number of equidistant parallel slits (the higher the number of slits, the narrower the axial confinement of the fringes, meaning that the axial confinement ∆z of these patterns is inversely proportional to the number of incoherently-illuminated slits).
Regarding claim 15: Nagano teaches a method for obtaining super-resolved images with high optical-sectioning capability, comprising the steps of: 
producing a light beam from an incoherent light source (light source 1, [col. 5, lines 50-51]); 
passing the light beam through a first linear polarizer (see Fig. 1, light beam from 1 passes through a first linear polarizer 3, “linearly polarized light from the polarizer 3”, [col. 5, line 35]), 
subsequently splitting the light beam by a Wollaston prism into two waves with orthogonal polarization (exit linearly polarized light from the polarizer 3 is divided into two linearly polarized light rays which vibrate in orthogonal directions by mean of a Wollaston prism (birefringence element, [col. 5, lines 50-53]),
subsequently passing the beam through a converging lens and a second polarizer; illuminating a sample with the beam (Fig. 1, passing the beam from 1 through a converging lens 5 and a second polarizer 12; “the dichroic mirror 12 functions as a polarizing plate”, [col. 6, lines 47-48]; illuminating a sample with the beam (Fig. 1, illuminating a “sample 6” with the beam; [col. 5, line 60]), 
capturing images from the sample (see Fig. 1, “image forming lens 9 and observed through it”, [col. 4, line 24]); “a light source and extracting transmitted light and which irradiates the transmitted light onto a sample”, [abstract], capturing images from the sample through a recording system; and processing the captured images (“image created by these two wave surfaces is observed through an image forming lens 9 as bright-dark fringes or the contrast of colors obtained by differentiating the phase change of the sample 6”, [col. 5, lines 64-67]).
Nagano does not explicitly teach passing the light beam through a plurality of equidistant parallel slits; for each of the equidistant slits to generate a light-sheet structured pattern.
Nagano does not teach passing the light beam through a plurality of equidistant parallel slits. 
Nagano and Pluta are related as microscopes. 
Pluta teaches a slit configured to be illuminated by the light beam after passing through the polarizer (“In an improved polarizing interferometer microscope comprising in series along an optical axis (a) … - a polarizer and a slit condenser diaphragm in optical series” [col. 3, lines 29-32], Fig. 1, polarizer 1 and slit 4). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Nagano to include a slit as taught by Pluta for the predictable result of improving polarizing interferometer microscope, as taught by Pluta in col. 3, lines 29-32.
Nagano and Pluta do not explicitly teach a plurality of equidistant parallel slits.
Nagano and Brok are related to imaging system. 
Brok teaches use of a plurality of equidistant parallel slits ([col. 2, lines 10-11]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Nagano in view of Pluta to include a plurality of equidistant parallel slits as taught by Brok for the predictable result of reducing the geometrical distortion of the image as taught by Brok teaches col. 1, line 49-col. 2, line 16]. 
Nagano, Pluta and Brok disclosed all structural elements of the apparatus claim. The specification of the instant application disclosed “a Wollaston prism comprises two orthogonal prisms jointed together along their base to form two right triangle prisms with perpendicular optical axes, so that outgoing light beams diverge with the angle of divergence determined by the prisms' wedge angle and the wavelength of the light. Upon exiting the Wollaston prism 13, the light beam is divided into two spherical waves with orthogonal polarization for each of the plurality of the slits 12”. Nagano disclosed two orthogonal prisms jointed together along their base to form two right triangle prisms with perpendicular optical axes. Pluta in view of Brok teaches a plurality of equidistant parallel slits. Nagano in view of Pluta and Brok teaches a structure substantially identical to that of the claim. In a product and apparatus claim, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01). Therefore, the same structural elements as, Nagano shows in Fig. 1, in view of Pluta and Brok, the prism will divide the light beam into two spherical waves to generate a plurality of light-sheet structured patterns.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. in view of Pluta and Brok et al. a applied to claim 1, and further in view of Betzig et al. (2016/0305883)
Regarding claim 2, the system according to claim 1 is rejected (see above).
Nagano in view of Pluta and Brok teach the system according to claim 1 with a plurality of equidistant parallel slits with a vertical axis. Nagano, Pluta and Brok do not explicitly teach that the slits are disposed in a binary mask with a vertical axis.
Nagano and Betzig are related as microscopes. 
Betzig teaches slits are disposed in a binary mask with a vertical axis (“FIG. 4 is a schematic diagram of a Bessel beam 400 formed by an annular apodization mask 402, where the annular mask 402 is illuminated to create a thin annulus of light at the back focal plane of a conventional lens 404:, [0105], “a binary phase mask or a programmable spatial light modulator can be used to create the annulus of light.”, [0105]. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Nagano in view of Pluta and Brok to include the slits disposed in a binary mask with a vertical axis as taught by Betzig for the predictable result of getting greater efficiency as taught by Betrzig (“If greater efficiency is desired, a diffractive optical element such as a binary phase mask or spatial light modulator and a collimating lens can be used”, [0113]). 
Regarding claim 6, the system according to claim 2 is rejected (see above).
Nagano in view of Pluta, Brok and Betzig teach the system according to claim 2. 
Betzig further teaches the binary mask further comprising a horizontal axis, wherein displacement of the Wollaston prism orthogonal to the vertical axis of the binary mask and parallel to the horizontal axis of the binary mask produces a controlled shifting of the plurality of light-sheet structured patterns (see Fig. 4 mask comprising a horizontal axis, and angle theta can be controlled by controlling the distance from mask to lens, [0104]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Nagano in view of Pluta, Brok and Betzig to include the slits disposed in a binary mask with a vertical axis as taught by Betzig for the predictable result of creating the annulus of light and getting greater efficiency as taught by Betrzig (see [0105] and “If greater efficiency is desired, a diffractive optical element such as a binary phase mask or spatial light modulator and a collimating lens can be used”, [0113]). 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. in view of Pluta and Brok et al. as applied to claim 1, and further in view of Batchelder et al. (US 5,037,202).
Regarding claim 3, the system according to claim 2 is rejected (see above).
Nagano in view of Pluta, Brok and Betrzig teach the system according to claim 2.  Betrzig teache the slits are disposed in a binary mask with a vertical axis (see claim 2 above) and Nagano further teaches optical axes of the birefringent wedges are orthogonal to each other (Fig. 1 shows “Wollaston prism (birefringence element) 4”, [col. 5, lines 57-58]); Wollaston prism 4 comprises two orthogonal prisms jointed together along their base to form two right triangle prisms with perpendicular optical axes.  Nagano further teaches two orthogonal prisms of Wollaston prism divide the light into two rays, “light from the polarizer 3 is divided into two linearly polarized light rays … in orthogonal directions by mean of a Wollaston prism (birefringence element) 4” [col. 5, lines 55-58]).
Nagano in view of Pluta, Brok and Betrzig doesn’t explicitly teach both optical axes are oriented at an angle of about 45 degrees with respect to the vertical axis.
Nagano and Batchelder are related to display with Wollaston prisms.
Batchelder teaches light beam 40 is passed to a Wollaston prism 42 which separates beam 40 into its polarization components at an angle of 45 degrees to the original Nomarski axes. This is illustrated in FIG. 3 by axes 50. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that to design the optical axes oriented at an angle of about 45 degrees with respect to the vertical axis. One ordinary skill in art would have been motivated to design the optical axes oriented at an angle of about 45 degrees with respect to the vertical axis to have higher deviation angle to reliably direct two beams to two photo detectors, as Batchelder showed in Fig. 2. 
Regarding claim 4, the system according to claim 3 is rejected (see above).
Nagano in view of Pluta, Brok, Betrzig and Batchelder teach the system according to claim 3. 
Batchelder further teaches light beam 40 is passed to a Wollaston prism 42 which separates beam 40 into its polarization components at an angle of 45 degrees to the original Nomarski axes. This is illustrated in FIG. 3 by axes 50.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Nagano in view of Pluta, Brok, Betrzig and Batchelder to include light beam passed to a Wollaston prism  which separates beam into its polarization components at an angle of 45 degrees to the original Nomarski axes as taught by Batchelder for the predictable result of having higher deviation angle to reliably direct two beams to two photo detectors.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. in view of Pluta and Brok et al. as applied to claim 1, and further in view of Chiang et al.  (US 9,599,805).
Regarding claim 5, the system according to claim 1 is rejected (see above).
Nagano in view of Pluta and Brok teach the system according to claim 1.
Nagano, Pluta and Brok do not explicitly teach the incoherent light source comprises a quasi-monochromatic light-emitting diode, a white lamp with a narrow bandwidth filter, or a coherent light source with a rotating diffuser, wherein the rotating diffuser is configured to destroy a spatial coherence of the coherent light source. a quasi-monochromatic light-emitting diode, a white lamp with a narrow bandwidth filter, or a coherent light source with a rotating diffuser. 
Nagano and Chiang are related as optical imaging system. 
Chiang teaches the incoherent light source comprises a quasi-monochromatic light-emitting diode, a white lamp with a narrow bandwidth filter, or a coherent light source with a rotating diffuser, wherein the rotating diffuser is configured to destroy a spatial coherence of the coherent light source. a quasi-monochromatic light-emitting diode, a white lamp with a narrow bandwidth filter, or a coherent light source with a rotating diffuser (“at least one coherent light source, a spatial light modulator, a plurality of optical lenses, a rotating diffuser for destroying the coherence of the structured illumination pattern, an objective, and a stage accommodating samples. The optical imaging system using incoherent structured illumination includes … around the axis of the optical path continuously”, [abstract]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the incoherent light source comprises a coherent light source with a rotating diffuser, wherein the rotating diffuser is configured to destroy a spatial coherence of the coherent light source. One ordinary skill in art would have been motivated to use the incoherent light source comprises a coherent light source with a rotating diffuse for further improves resolution, as Chiang teaches in (col. 4. Line 55-col. 5. Line 4).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. in view of Pluta and Brok et al. as applied to claim 1, and further in view of Kudenov (US 9,046,422).
Regarding claim 7, the system according to claim 1 is rejected (see above).
Nagano in view of Pluta and Brok teach the system according to claim 1. 
Nagano, Pluta and Brok do not explicitly teach system of claim 1, further comprising a quarter-wave plate disposed between the Wollaston prism and the second linear polarizer.
Nagano and Kudenov are related to optical systems. Kudenov teaches a system comprising a quarter-wave plate disposed between the Wollaston prism and the polarizer (Fig. 4, Wollaston prism 404, quarter wave retarder (QWP) 410 and polarizing grating 412). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have a quarter-wave plate disposed between the Wollaston prism and the second linear polarizer. One ordinary skill in art would have been motivated to have a quarter-wave plate disposed between the Wollaston prism and the second linear polarizer, in such setup the quarter wave plate 410 will produce circular states of polarization (SOPs) from the linear components produced by the Wollaston prism 404. This enables the SOP exiting the Wollaston prism 404 to interact with the eigenmodes of the polarization grating 412, as Kudenov teaches in (col. 6. Line 57-col. 7. Line 5). 
Regarding claim 8, the system according to claim 7 is rejected (see above).
Nagano in view of Pluta, Brok and Kudenov teach the system according to claim 7.
Kudenov teaches a polarization rotator in Fig. 14 “Wollaston prisms (WP), linear polarizers (LPs), polarization gratings (PG), and waveplates (QWP or HWP) are situated along an axis. Generally, the waveplates are used to rotate the eigenmodes of the polarization states between the different components (col. 14. Line 1-10).
Kudenov teach in Fig. 14 “Wollaston prisms (WP), linear polarizers (LPs), polarization gratings (PG), and waveplates (QWP or HWP) are situated along an axis. Generally, the waveplates are used to rotate the eigenmodes of the polarization states between the different components … A lenslet array is included to create an array of sub-images onto an FPA. Generally, the interference fringes can be optically relayed between any of the fringe localization planes using lenses, or by use of a combination of birefringent optical elements”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a lenslet array. One ordinary skill in art would have been motivated to use a lenslet array to rotate the eigenmodes of the polarization states, as Kudenov teaches in (col. 14. Line 1-10). Although Kudenov do not explicitly disclose the location of a polarization rotator, it would have been obvious to a person of ordinary skill in the art at the time effective filing date of the claimed invention, to dispose the polarization rotator between the quarter-axe plate and the second linear polarizer since Kudenov disclosed polarization rotator and there are finite potential ways in which the polarization rotator can be disclosed.  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007).  Further a person of ordinary skill in the art would have been motivated to dispose the polarization rotator between the quarter-axe plate and the second linear polarizer to make the system compact.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. in view of Pluta and Brok et al. and Betzig et al. as applied to claim 2, and further in view of Kruger (US 2007/0236788).
Regarding claim 9, the system according to claim 2 is rejected (see above).
Nagano in view of Pluta, Brok and Betzig teach the system according to claim 2. 
Nagano, Pluta, Brok and Betzig teach light-sheet structured patterns, binary mask, the first linear polarizer, a quarter-wave plate, and the Wollaston prism; but do not explicitly teach wherein alteration of the orientation of the plurality of light-sheet structured patterns is achieved by joint rotation of the binary mask, the first linear polarizer, a quarter-wave plate, and the Wollaston prism. 
Nagano and Kruger are related as microscopes with polarizer and Wollaston prism. 
Kruger teaches alteration of the orientation of the plurality of light-sheet structured patterns is achieved by joint rotation of the binary mask, the first linear polarizer, a quarter-wave plate, and the Wollaston prism (“An arrangement of this type, in conjunction with a contrast adjustment according to the Senarmont method, corresponds to the differential interference contrast method in microscopy. A contrast adjustment can be achieved, for example, by rotating the polarization means 9 and/or the analyzer means 10 and/or the optical component 11, or the plate 12 and/or 13” [col. 8, lines 10-15]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Nagano in view of Pluta, Brok and Betzig to include alteration of the orientation of the plurality of light-sheet structured patterns is achieved by joint rotation of the binary mask, the first linear polarizer, a quarter-wave plate, and the Wollaston prism as taught by Kruger for the predictable result of rotating the polarization means and the analyzer means and the optical components for the contrast adjustment, as Kruger teaches in [col. 8, lines 10-15].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. in view of Pluta and Brok et al. as applied to claim 1, and further in view of Poris (US 6,657,216).
Regarding claim 10, the system according to claim 1 is rejected (see above).
Nagano in view of Pluta and Brok teach the system according to claim 1.
Nagano and Pluta and Brok doesn’t teach wherein alteration of the orientation of the plurality of light-sheet structured patterns is achieved by a tunable image rotator positioned after the Wollaston prism. 
Nagano and Poris are related as optical systems with Wollaston prism. 
Poris teaches wherein alteration of the orientation of the plurality of light-sheet structured patterns is achieved by a tunable image rotator positioned after the Wollaston prism (Fig. 4, Wollaston prism 127, rotating K-mirror 128, “When the K-mirror 128 rotates through 90 degrees the two spots rotate through 180 degrees”, [col. 7, lines 33-41].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a rotating K-mirror. One ordinary skill in art would have been motivated to add a rotating K-mirror to orient the two beams 124a and 124b on the sample surface at any desired angle, as Poris teaches in (col. 7, lines 37-40).

Claims 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. in view of Pluta and Brok et al. as applied to claim 1, and further in view of Zeineh (2009/0074284).
Regarding claim 13, the system according to claim 1 is rejected (see above).
Nagano in view of Pluta and Brok the system according to claim 1.
Nagano teaches a single objective lens (objective lens 7, Fig. 1, [col. 5, line 51]); Nagano, Pluta and Brok doesn’t explicitly teach a recording system, wherein the recording system comprises a plurality of cameras for the simultaneous detection of multiple focal planes. 
Nagano and Zeineh are related as microscopes.
Zeineh teaches a recording system, wherein the recording system comprises a plurality of cameras for the simultaneous detection of multiple focal planes (“Cameras 22A and 22B are configured to simultaneously capture multiple images of a respective region … cameras 22A and 22B are positioned at different distances from the objective lens 19 of microscope 12. Accordingly, when cameras 22A and 22B pass over a respective defined region on the microscope slide 21, two images of the region are captured, each associated with a different focal plane”, [0084]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a recording system comprises two cameras for the simultaneous detection of two focal planes. One ordinary skill in art would have been motivated to use a recording system comprises two cameras for 3-D imaging. 
Regarding claim 16, the method according to claim 15 is rejected (see above).
Nagano in view of Pluta and Brok teaches the system according to claim 15.
Nagano, Pluta and Brok doesn’t explicitly teach the recording system comprises a plurality of cameras. 
Nagano and Zeineh are related as microscopes.
Zeineh teaches a recording system, wherein the recording system comprises a plurality of cameras (cameras 22A and 22B are positioned at different distances from the objective lens 19 of microscope 12. Accordingly, when cameras 22A and 22B pass over a respective defined region on the microscope slide 21, two images of the region are captured”, [0084]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a recording system comprises a plurality of cameras for the detection of multiple focal planes. One ordinary skill in art would have been motivated to use a recording system comprises two cameras for 3-D image.
Regarding claim 17, the method according to claim 16 is rejected (see above).
Nagano in view of Pluta, Brok and Zeineh teach the system according to claim 16. Nagano further comprising the steps of: simultaneously illuminating a plurality of transverse sections of the sample (a transmission illuminating optical system which has a first optical member for receiving light emitted from a light source and extracting transmitted light and which irradiates the transmitted light onto a sample, [abstract], Fig. 1 shows the light source illuminate all the whole sample). 
Zeineh further teaches simultaneously capturing a plurality of focal planes of the sample by the plurality of cameras (“cameras 22A and 22B are positioned at different distances from the objective lens 19 of microscope 12. Accordingly, when cameras 22A and 22B pass over a respective defined region on the microscope slide 21, two images of the region are captured, each associated with a different focal plane. …, more than two cameras may be employed. It is a relatively simple matter to divide the optical image seen by an objective into multiple paths and direct each path to a corresponding camera”, [0084]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Nagano in view of Pluta, Brok and Zeineh to include steps of: simultaneously illuminating a plurality of transverse sections of the sample as taught by Zeineh, for the predictable result of having optical image seen by an objective into multiple paths and direct each path to a corresponding camera [0113]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. in view of Pluta and Brok et al. as applied to claim 1, and further in view of Kruger (US 2007/0236788).
Regarding claim 14, the system according to claim 1 is rejected (see above).
Nagano in view of Pluta and Brok teaches the system according to claim 1.
Nagano doesn’t explicitly teach the illumination system is configured to retro-fit a plurality of fluorescent microscopes. 
Nagano and Kruger are related as microscopes with polarizer and Wollaston prism. 
Kruger teaches “a retrofit kit comprises a polarization means, an analyzer means and an optical component. Polarization means, analyzer means and optical component are introduced into the beam path of the microscope or macroscope such that thereby an imaging device can be formed. A retrofit kit of this type can be used in a very particularly advantageous manner to convert a conventional macroscope or microscope to an imaging device according to the invention” [0023]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use it as a retrofit. One ordinary skill in art would have been motivated to make it a retrofit kit for the advantage that Kruger mentioned in [0023] (a retrofit kit comprises a polarization means, an analyzer means and an optical component. Polarization means, analyzer means and optical component are introduced into the beam path of the microscope or macroscope such that thereby an imaging device can be formed. A retrofit kit of this type can be used in a very particularly advantageous manner to convert a conventional macroscope or microscope to an imaging device according to the invention),

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. in view of Pluta, Brok et al. and Zeineh, as applied to claim 17 and further in view of Betzig (US 2009/0073563, hereinafter Betzig’563).
Regarding claim 18, the method according to claim 17 is rejected (see above).
Nagano in view of Pluta, Brok and Zeineh teach the system according to claim 17. 
Nagano in view of Pluta, Brok and Zeineh teach the method of claim 17.
Nagano, Pluta, Brok or Zeineh doesn’t explicitly teach the steps of: axially scanning the volume of the sample; capturing a plurality of two-dimensional images from the plurality of focal planes within the three-dimensional volume of the sample; and resolving the captured tw0- dimensional images laterally and axially to create super resolved images along three dimensions.
 Nagano and Betzig’563 are related as imaging devices. 
Betzig’563 teaches the steps of: axially scanning the volume of the sample; capturing a plurality of two-dimensional images from the plurality of focal planes within the three-dimensional volume of the sample; and resolving the captured two-dimensional images laterally and axially to create super resolved images along three dimensions (Fig. 2, “creating a single, concentrated spot of light 206 within the focal plane…  By scanning the sample 210 and the focal spot 206/detection pinhole 208 combination relative to one another on a point-by-point basis in one, two, or three dimensions…, a composite image can be captured by detector 211”. [0006]; “processor can be adapted for generating a plurality of images recorded at different incident beam projections onto the interface, and can be adapted for generating a three-dimensional image of the sample from the plurality of images”, [0089]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Nagano in view of Pluta, Brok and Zeineh to include steps of: axially scanning the volume of the sample; capturing a plurality of two-dimensional images from the plurality of focal planes within the three-dimensional volume of the sample; and resolving the captured two dimensional images laterally and axially to create super resolved images along three dimensions as taught by Betzig’563 for the predictable result of capturing two-dimensional images of the sample and generate three-dimensional images of the sample. 
Regarding claim 19, the method according to claim 18 is rejected (see above).
Nagano in view of Pluta, Brok and Betzig’563 teach the system according to claim 18.
Betzig’563 further teaches steps of: capturing three separate two-dimensional images from each of the plurality of focal planes (“processor can be adapted for generating a plurality of images recorded at different incident beam projections onto the interface, and can be adapted for generating a three-dimensional image of the sample from the plurality of images”, [0089]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Nagano in view of Pluta, Brok and Betzig’563 to include steps of: capturing three separate two-dimensional images from each of the plurality of focal planes as taught by Betzig’563 for the predictable result of generating a plurality of images recorded at different incident beam projections onto the interface, and generating a three-dimensional image of the sample from the plurality of images, as taught by Betzig’563 in [0089].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. in view of Pluta and Brok et al. as applied to claim 1 and further in view of Sapia et al. (US 6,166,853).
Regarding claim 20, the method according to claim 15 is rejected (see above).
Nagano in view of Pluta and Brok teach the system according to claim 15.
Nagano, Pluta and Brok doesn’t explicitly teach the steps of: capturing a plurality of three-dimensional forward images; decomposing the plurality of three-dimensional forward images; applying a Wiener filter to the decomposed images for deconvolution and shifting; and combining the filtered images to form restored super-resolved images. 
Nagano and Sapia are related as microscopes.
Sapia teaches a method and apparatus for three-dimensional deconvolution of optical microscope images [title]; capturing a plurality of three-dimensional forward images; decomposing the plurality of three-dimensional forward images; applying a Wiener filter to the decomposed images for deconvolution and shifting; and combining the filtered images to form restored super-resolved images (Image acquisition with the confocal microscope must be carried out on a point by point basis, either by scanning a stationary specimen (col. 3, line 28-30). an adaptive structure of a Wiener filter is used to deconvolve three-dimensional wide-field microscope images for the purposes of improving spatial resolution and removing out-of-focus light. The filter is a three-dimensional kernel representing a finite-impulse-response (FIR) structure requiring on the order of one thousand (1000) taps or more to achieve an acceptable mean-square-error (col. 5, lines 43-50); FIG. 11B is a volume rendering of the restored image of the cell mitochondria data shown in FIGS. 8A-L. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a Wiener filter to deconvolve three-dimensional wide-field microscope images. One ordinary skill in art would have been motivated to use a Wiener filter is used to deconvolve three-dimensional wide-field microscope images for the purposes of improving spatial resolution and removing out-of-focus light, as Sapia teaches. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872